El Juez Asociado Se. del Tobo,,
emitió la opinión del tribunal.
En el presente caso se ban establecido cinco apelaciones, teniendo todas por base la misma transcripción y habiéndose celebrado la vista de todas en un solo acto. El demandado Hernández Mena apeló: 1°., de la orden de la corte de 11 de noviembre de 1910 negándose a dejar sin efecto cierta orden de entredicho previamente dictada; 2°., de la orden de 15 de diciembre de 1910 decretando un injunction preliminar; 3°., de parte de la sentencia de 25 de febrero de 1911, y 4°., de la or-den de marzo 16, 1911, aprobando el memorándum de costas. Y la demandante Alejandrina Blanco apeló de parte de la sentencia de 25 de febrero de 1911.
No es .necesario que consideremos aisladamente las apela-ciones relativas al injunction preliminar, ya que por uno de los pronunciamientos de la sentencia apelada el injunction pre-liminar se hizo perpetuo, y, según la jurisprudencia estable-cida en el caso de Gage v. Parker, 178 Ill., 455, una orden ha-ciendo perpetuo un injunction temporal pone término a éste, que queda comprendido dentro del perpetuo. Al considerar las apelaciones de ambas partes interpuestas contra la sen-tencia, estudiaremos y resolveremos las cuestiones esenciales envueltas en el litigio, y, por último, decidiremos lo que pro-ceda con respecto al memorándum de costas.
La sentencia dictada en este caso se basa en los siguientes hechos probados declarados por el juez sentenciador y que se han incluido en la transcripción de los autos:
I. Con anterioridad al año 1907, Manuel Arán, Clotilde Arán, conocida también por Agripina o Crispina, e Inocencia Cuascú, eran dueños de la siguiente finca: “Estancia dedicada a café, guineos y pasto con casa habitación, molino, glacis, casa almacén, etc., radicada en el barrio de Indiera Baja de la municipalidad de Maricao, compuesta de 130 cuerdas de terreno, dividida por el río Guaba, y .lindando al norte con el camino que conduce a las ludieras; sud con Damiani Her-manos, antes Remigio Puigmirong e Hijos; este con terrenos *714de Don Antonio A mili Oramas, antes Don Bernardo Collado; y por el oeste con otros de Flora y Margarita Simonetti y Antonio Amill. ’ ’ Dicha finca estaba inscrita en el registro de la propiedad, siendo valorada la finca en la suma de diez mil trescientos pesos y siendo los condominios de los dneños, se-gún aparecía del registro, los siguientes: Manuel Arán, un condominio por la suma de 4,695.75 pesos; Clotilde Arán, un condominio por la suma de 1,776.50 pesos; e Inocencia Cuascú,. un condominio por la suma de 3,827.75 pesos.
II. Por escritura pública de once de diciembre de 1902, el copartícipe Manuel Arán, hipotecó su condominio citado, a favor de la otra copartícipe Inocencia Cuascú, para respon-derle de la suma de $2,817.45, y esa hipoteca sobre el condo-minio de la finca perteneciente a Manuel Arán, fué inscrita en el registro, a favor de Inocencia Cuascú.
III. Asimismo, por escritura de 11 de diciembre de 1902,, la otra copartícipe Clotilde o Agripina Arán, hipotecó su con-dominio junto con otra finca a favor de la otra copartícipe Inocencia Cuascú, para asegurar un crédito de 2,200 pesos, y esa hipoteca fué inscrita en el registro de la propiedad a favor de Inocencia Cuascú. Esta hipoteca fué pagada por la deu-dora y en 3 de junio de 1906, Doña Inocencia Cuascú, le en-tregó un recibo en documento privado, de la suma total, pero la hipoteca nunca fué cancelada ante notario, ni se inscribió' nunca la cancelación en el registro de la propiedad.
IV. Para los efectos del pago de contribuciones, la finca aparecía en el registro de la Tesorería, bajo el nombre de Manuel Arán. Por falta de pago de contribuciones, la finca fué vendida por El Pueblo de Puerto Rico y comprada en pú-blica subasta, en 14 de octubre de 1907, ante el colector de ren-tas internas de Maricao, Don Francisco Rivera, por la deman-dante Alejandrina Blanco, esposa del demandado Emilio Arán, por la suma de 600 dollars. Dicho colector entregó a la compradora, un certificado haciendo constar dicha venta, la descripción de la finca, que el nombre del contribuyente moroso era Manuel Arán, que la propiedad aparece registrada *715en el registro de la propiedad a nombre de Manuel Arán, Clo-tilde Arán e Inocencia Cuaseú y Montaz, y que este certificado una vez inscrito en el registro de la propiedad del distrito donde radica dicha propiedad, constituirá título absoluto de dicha propiedad a favor del comprador, libre de todo gravamen, exceptuando las contribuciones de los años económicos 2o. semestre 1906-7 y 1907-8; haciendo constar sin embargo, que el dueño de la propiedad vendida, sus herederos o cesiona-rios, agente debidamente autorizado o acreedores hipotecarios, tienen derecho a redimir la propiedad vendida dentro de 180 días contados desde la fecha, mediante pago al comprador, sus herederos o cesionarios, del montante, al tipo de doce por ciento anual, más todas las costas y contribuciones adeudadas. Dicha venta fué notificada a Manuel Arán, Clotilde Arán e Inocencia Cuaseú, pero no fué redimida la finca. La deman-dante Alejandrina Blanco, dejó de inscribir el referido certifi-cado hasta el 28 de octubre de 1910, en que fué inscrito, en cuanto al condominio de $4,695.75 que al deudor moroso Manuel Arán y Cuaseú correspondía, según el registro, en el valor de $10,300 asignados a la finca, siendo denegada la ins-cripción, tomando en su lugar anotación por 120 días, en cuanto a los dos condominios restantes de dicha finca por hallarse en' esa fecha inscritos a favor de personas distintas de dicho Manuel Arán, o sea a favor de Agustín Hernández Mena y de Clotilde Arán. Desde 14 de octubre de 1907, la de-mandante ha pagado las contribuciones de la finca, y la ha poseído y está poseyendo, excepto en cuanto a los condominios que como se dirá más adelante, fueron entregados por manda-miento judicial, al demandado Agustín Hernández Mena.
Y. No aparece claramente que el demandado Agustín Her-nández Mena, antes del día doce de marzo de 1910, tuviera conocimiento de los hechos expuestos en el número cuarto de esta relación de hechos probados.
VI. Doña- Inocencia Cuaseú, murió en el año 1908. En litigio con sus herederos Manuel, Francisco, Agripina, Clo-tilde y Emilio Arán y Cuaseú, Agustín Hernández Mena en *71617 de febrero de 1910, hizo que se embargara el condominio de $3,827.75, en la finca arriba mencionada, el cual condominio ya estaba embargado para asegurar la efectividad de la senten-cia. Dicho embargo fué notificado a los demandados en el referido pleito y publicado en edictos por término de veinte días. Dicho condominio fué vendido por el márshal de la corte municipal en subasta pública, el día once de marzo de 1910, siendo adquirido por Agustín Hernández Mena, por la suma de cincuenta dollars. En doce de marzo de 1910, el már-shal de la corte municipal, le otorgó la escritura, fué presen-tada en el registro de la propiedad en 29 de marzo de 1910, siendo anotada preventivamente y convirtiéndose más tarde la anotación en inscripción definitiva. En siete de noviembre de 1910, el márshal de la corte municipal de Mayagüez, dió posesión a Agustín Hernández Mena de este condominio de $3,827.75.
VII. En vista del embargo practicado por Agustín Her-nández Mena, según se ha expuesto en el hecho anterior, Ale-jandrina Blanco, en nueve de marzo de 1910, presentó demanda de tercería en la corte de distrito (causa civil No. 2657) ha-ciéndo constar la compra por contribuciones de 14 de octubre de 1907 y haciendo constar también, que la finca no fué resca-tada por ninguna de las personas que habían tenido derecho a la misma, que pertenecía únicamente a la demandante Alejan-drina Blanco y pidió que así fuera declarada por ésta y que se ordenará la cancelación del embargo practicado. De esta demanda fué emplazado el demandado Agustín Hernández Mena, en doce de marzo de 1910. El demandado opuso excep-ciones previas y siendo desestimadas éstas, contestó la de-manda. Celebrado el juicio, la corte de distrito, con fecha primero de septiembre de 1910, dictó sentencia fundada, de-clarando que toda vez que el inmueble embargado había sido adjudicado a Agustín Hernández Mena, por escritura inscrita en el Begistro de la Propiedad de San Germán, y se había presentado copia de dicha escritura con la contestación del demandado Agustín Hernández Méná, la acción de tercería de *717dominio no era la procedente, diciendo la corte: “desde ese momento, entendemos qne la tercería de dominio no era la ac-ción apropiada, pndiendo no obstante liaberse ejercitado por la. demandante otra acción distinta de la tercería de dominio, o sea la. qne mejor conviniere a su dereclio. Por las razones expuestas, se declara sin lugar la demanda de tercería de dominio, reservando a la demandante, todos sns derechos para interponer cualquier otra acción qne pudiera convenirle, sin especial condenación de costas.”
VIII. A pesar de tener conocimiento expreso por medio del emplazamiento referido en el número anterior, de la com-pra hecha por la demandante Alejandrina Blanco, en la su-basta por contribuciones, en el año 1907, Agustín Hernández Mena hizo poner en pública subasta, también en ejecución de sentencia en la corte municipal, contra la Sucesión de Ino-cencia Ouascú, la hipoteca de. $2,200 que todavía aparecía en vigor, según el registro, a favor de Doña Inocencia Cuaseú y que pesaba sobre el condominio de $1,776.50 perteneciente a Doña Clotilde Arán y sobre otra finca, No aparece cuándo se haya hecho el embargo, ni que haya sido inscrito. Celebrada la subasta, en 16 de junio de-1910, compró dicha hipoteca el mis-mo Hernández e inscribió su compra en el registro de la pro-piedad en 22 de julio de 1910. Pocos días después, Hernández inició en la corte de distrito, un procedimiento hipotecario sumarísimo (causa civil No. 2863),-en ejecución de la referida hipoteca; fué sacado el condominio de $1,776.50 a pública subasta, y fué adjudicada a Agustín Hernández Mena, por la suma de doscientos dollars ($200) en 22 de octubre de 1910. El mismo día fué otorgada escritura por el ínárshal de la corte de distrito. Presentado el documento en el registro de la propiedad, el registrador, con fecha 19 de noviembre de 1910, resolvió no admitir la inscripción del mismo, por el de-fecto de que este condominio de $1,776.50 aparecía anotado a favor de Alejandrina Blanco, según se ha expuesto en el nú-mero cuarto de estos hechos probados, tomándose en su lugar anotación por 120 días. En siete de noviembre de 3910, el *718márshal de la corte de distrito, dió posesión a Agustín Her-nández Mena de dicho condominio de $1,776.50.
IX. A pesar de constarle a Agustín Hernández Mena, por efecto del emplazamiento en el pleito que se ha referido en el numero siete, dicho Hernández Mena, en la ejecución de su sentencia, en la corte municipal de Mayagüez, también compró por cincuenta dollars ($50), en 15 de junio de 1910, la otra hipoteca de $2,817.45 de Manuel Arán. El embargo de este crédito se hizo en 20 de marzo de 1910, pero no aparece que haya sido inscrito en el registro. En 16 de junio le fué otor-gado al comprador, por el márshal de la corte municipal, el documento notarial correspondiente, y en 22 de julio de 1910, fué inscrito dicho documento en el registro de la propiedad. Poco después, Agustín Hernández Mena, inició un procedi-miento sumarísimo (causa civil No. 2864) en esta corte de distrito, en ejecución de dicha hipoteca y en consecuencia de esta acción, los bienes hipotecados, o sea el condominio de $4,695.75, fué anunciado para subasta pública, la cual subasta se suspendió en virtud del injunction librado en la causa actual.
X. Durante la argumentación del caso por los letrados que representan a las partes en el juicio, la distinguida represen-tación del demandado Agustín Hernández Mena, admitió que éste no tiene derecho sobre el condominio de $4,695.75 que correspondía a Manuel Arán y que la hipoteca de $2,817.45 que pesa sobre dicho condominio está extinguida por efecto de la venta en pública subasta del año 1907, por falta de pago de contribuciones.
Hemos estudiado cuidadosamente las alegaciones y las pruebas y a nuestro juicio, los hechos expuestos anterior-mente constituyen un resumen fiel de todos los que se alegaron y probaron en este pleito. Con ellos como base y después de establecer sus conclusiones de derecho, la corte de distrito dictó su sentencia que dice así:
“Sentencia inscrita en 25 de febrero de 1911. Título. Sentencia. Esta causa fué llamada para juicio el día. 16 de febrero de 1911, com-*719pareciendo la demandante asistida de sn abogado, Ledo. José Benet, y el demandado Agustín Mernández Mena, con el suyo, Ledo. Alfredo Arnaldo, sin que comparecieran los demás demandados. Oídos los ale-gatos, la prueba practicada y los argumentos de ambas partes, la corte reservó su decisión hasta el día de hoy en que hace una exposición de hechos probados y conclusiones legales y de acuerdo con la misma, dicta sentencia en la forma siguiente:
“ (a) Declarando que los condominios de $4,695.75 y $1,776.50, en la finca descrita en la demanda, son de la exclusiva propiedad de la demandante Alejandrina Blanco, ordenando su inscripción en el registro de la propiedad a nombre de Alejandrina Blanco y orde-nando la cancelación de cualquier inscripción o anotación a favor de Agustín Hernández Mena, de Clotilde Arán o Manuel Arán, sobre dichos condominios.
“ (6) Declarando que el condominio de $3,827.75 es de'la exclusiva propiedad del demandado Agustín Hernández y ordenando la can-celación de cualquier anotación a favor de Alejandrina Blanco sobre dicho condominio.
“ (c) Declarando que las dos hipotecas de 11 de diciembre de 1902 de $2,817.45, sobre el condominio de $4,695.75, y la de $2,200, en cuanto a la misma afecta al condominio de $1,776.50, están extin-guidas y ordenando su cancelación en el registro de la propiedad.
“ (el) Haciendo permanente y perpetuo el injunction preliminar, librado en esta causa.
“ (e) Imponiendo al demando Agustín Hernández el pago de sus propias costas y el pago de la mitad de las costas de la demandante, estando la otra mitad a cargo de la demandante.
“Regístrese esta sentencia en el libro-correspondiente de esta corte y líbrese al Registrador de la Propiedad de San Germán y al márshal de esta corte los mandamientos necesarios para su ejecución.
“Mayagüez, P. R., febrero 25 de 1911. (Firmado) Otto Schoen-rich, Juez del Distrito. Testifico. (Firmado) José Basora Mestre, Secretario. ’ ’
Los particulares (a), (ó), (d) y (e) fueron apelados por el demandado Hernández Mena. Los otros demandados fueron declarados en rebeldía y no ban establecido recurso alguno. El particular (b) fue apelado por la demandante Alejandrina Blanco.
Examinaremos en primer término la apelación de la de-mandante.
*720Agustín Hernández Mena siguió un procedimiento en la corte municipal de Mayagüez contra Inocencia Cuascú, des-pués sus herederos, y obtuvo una sentencia a su favor por la suma de $402.13. Entre otras propiedades, hizo embargar el condominio de $3,827.75 que dicha Inocencia tenía en la finca de referencia y que figuraba inscrito a su nombre en el regis-tro de la propiedad, y se lo adjudicó finalmente en 11 de marzo de 1910, cuando, según consigna el juez sentenciador en sus hechos probados, no aparecía claramente, que tuviera cono-cimiento de la adquisición de la finca por parte de la deman-dante en la subasta para el cobro de las contribuciones. Her-nández Mena obtuvo su escritura de adjudicación, la presentó el 29 marzo de 1910 en el registro de la propiedad en donde fué anotada,, convirtiéndose luego la anotación en inscripción definitiva. La demandante no anotó su derecho en el registro de la propiedad sobre el condominio indicado hasta el 28 de. octubre de 1910.
Habiendo en consideración los hechos expuestos, es nece-sario concluir con la corte de distrito que el expresado condo-minio de $3,827.75 pertenece al demandado Hernández Mena, porque hay que considerarlo como tercero de buena fe al tiempo de adquirir dicho condominio y porque habiendo ad-quirido como tercero de buena fe, inscribió su derecho en el registro antes de inscribir el suyo la demandante.
Estudiaremos ahora las apelaciones del demandado Her-nández Mena.
A nuestro juicio el pronunciamiento (a) de la sentencia apelada, es enteramente correcto. El condominio de $4,695.75 pertenece a la demandante por haberlo adquirido al comprar la totalidad de la finca en 14 de octubre de 1907 e inscrito luego, el 28 de octubre de 1910, a su favor, en el registro de la propiedad, y porque el mismo representante del demandado Hernández Mena lo reconoció así en el acto de la vista. Y el condominio de $1,776.50 también pertenece a la demandante por haberlo adquirido de igual modo y anotado en el registro *721de la propiedad con anterioridad a la anotación de la compra hecha por Hernández Mena.
Hernández Mena no tiene, con relación a estos condomi-nios, la condición de tercero de buena fe que le reconocimos con respecto al condominio de $3,827.75. Cuando adquirió la hipoteca sobre el condominio de $1,776.50 y luego el condomi-nio mismo, y la hipoteca sobre el condominio de $4,695.75, él sabía que dichos bienes no pertenecían a su deudor. Para esas fechas había sido emplazado en el pleito sobre tercería y conocía expresamente el hecho de la venta de la finca en pú-blica subasta para el cobro de contribuciones, hecho cuya exis-tencia podía además comprobar fácilmente, acudiendo a las oficinas públicas del colector de contribuciones o del Tesorero de Puerto Eieo.
No pueden interpretarse los preceptos de la ley hipoteca-ria de tal modo que garanticen supuestos derechos, adquiridos a sabiendas de que en realidad de verdad no existían y sólo-figuraban en los libros del registro. La ley favorece y garan-tiza al tercero inocente, pero no puede favorecer ni garantizar al que adquiere a sabiendas, sin lugar a dudas de ningún género, de que aquel de quien deriva su derecho, no es el dueño, como sucede en el presente caso.
El Tribunal Supremo de España, en su sentencia de 13 de mayo de 1903, ha dicho: ‘ ‘ Que el sentido y espíritu del artículo 34 de la Ley Hipotecaria no es tan absoluto, según repetida jurisprudencia del Tribunal Supremo, que otorgue la consi-deración de tercero al que contrata un préstamo con hipoteca, sobre un inmueble, a sabiendas de que ha sido anteriormente enajenado por el mismo que con él contrató, aún cuando esto no aparezca del registro, siempre que dicho conocimiento se haya revelado en actos propios del adquirente, o en hechos cuya significación no pueda desconocerse, demostrativos de su asentimiento, porque en tal supuesto falta el fundamento y razón de la ley para que a este conocimiento se le pueda atri-buir dicha trascendencia legal, sin desvirtuar el precepto ter-minante de 'a Ley Hipotecaria, pues siendo uno de sus princi--*722pales objetos el de la publicidad de las cargas, gravámenes y demás vicisitudes qne afecten a la propiedad inmueble para que nadie sea responsable de las que ignore, es indudable que, con arreglo a dicha ley, no puede considerarse como tercero al que si bien no intervino en el acto o contrato, tuvo perfecto conocimiento de él; doctrina que está de acuerdo con los prin-cipios de derecho, según los cuales no cabe impugnar aquello que se aceptó sin protesta, o que expresa o tácitamente se con-sintió.” (95 Jurisprudencia Civil, 777.)
La anterior doctrina ha sido confirmada por el expresado Tribunal Supremo en sus sentencias de 11 de enero de 1895, 77 Jurisprudencia civil, 69; de 7 de febrero de 1896, 79 Juris-prudencia civil, 260,' y de 24 de marzo de 1905, 100 Jurispru-dencia civil, 679. Esta última, en sus considerandos, establece que lo dispuesto en el artículo 34 de la Ley Hipotecaria en favor del tercer adquirente, exige para su aplicación, que las causas de nulidad o de resolución que puedan afectar al con-trato no consten en el registro de la propiedad o sean por él ignoradas en el acto de contratar.
Y esta misma Corte Suprema de Puerto Eico desde los comienzos de su labor, se inspiró en las mismas consideracio-nes que el Tribunal Supremo de España. En el caso de Valdés v. Valle y Noble, 1 S. T. S. P. R., 75, se establece la doc-trina de que si el llamado tercero “es sabedor de las cagas que .sobre la finca pesan y se le prueba, pierde ese privilegio.”
El pronunciamiento (c) es también correcto a nuestro jui-cio. La hipoteca de El Pueblo de Puerto Rico para el cobro de las contribuciones es preferente, y vendida la finca y trans-currido el término fijado por la ley para la redención sin que el acreedor hipotecario ejercitara su derecho, quedaron las hipotecas extinguidas. Las adquisiciones de las hipotecas so-bre los repetidos condominios de $4,695.75 y $1,776.50, por el demandado Hernández Mena, se llevaron a efecto después que el dicho demandado tenía conocimiento expreso de su extin-ción por razón de la venta de la finca en pública subasta, y por tanto, él no tiene la condición de tercero inocente, de *723acuerdo con la jurisprudencia que hemos invocado y aceptado anteriormente.
En cuanto al pronunciamiento (d) diremos que no estima-mos necesario entrar a discutir si pudo o nó librarse un auto de injunction en este caso atendidas las circunstancias del mismo, ya que se resolvió definitivamente por la sentencia que la hi-poteca cuya ejecución se mandó paralizar había quedado extin-guida por razón de la venta para el cobro de las contribucio-nes, y nosotros acabamos de mostrar nuestra conformidad con tal pronunciamiento.
Y en cuanto al pronunciamiento (e), no habiéndose demos-trado por el apelado Hernández Mena que la corte abusara de su discreción al imponerle el pago de la mitad de las costas, opinamos que debe confirmarse.
Hemos estudiado la apelación relativa al memorándum de costas y a nuestro juicio el hecho de que la demandante no contestara por escrito la impugnación del demandado, aten-didas las circunstancias del caso, no es suficiente por sí solo para concluir que la demandante aceptó como bien fundada la dicha impugnación del demandado. La transcripción demues-tra que el memorándum y el escrito impugnando sus partidas fueron sometidos al juez sentenciador para que decidiera final-mente, y que dicho juez, que tenía a la vista todos los autos del pleito, resolvió aprobarlo fijando la cantidad que debe satis-facer el demandado en la suma de $120.
A virtud de todo lo expuesto opinamos:
Io. Que deben desestimarse por innecesarios los recursos establecidos por el demandado Hernández Mena contra las órdenes de 11 de noviembre y 15 de diciembre de 1910;
2o. Que debe declararse no haber lugar a los recursos de apelación establecidos por la demandante contra el pronuncia-miento (b) de la sentencia apelada y por el demandado Her-nández Mena contra los pronunciamientos (a), (c), (d) y (e) de la expresada sentencia, y en su consecuencia confirmarse la repetida sentencia dictada por la Corte de Distrito de Maya-gíiez el 25 de febrero de 1911,. y
*7243o. Que debe declararse sin lugar la apelación contra la orden relativa a la fijación de las costas que debe satisfacer el demandado Hernández Mena.

Resuelto de conformidad.

Jueces concurrentes: Sres. Asociados MacLeary y Wolf.
El Juez Presidente Sr. Hernández y el Juez Asociado Sr. Aldrey firmaron haciendo constar estar conformes con algunos de los pronunciamientos de la sentencia y no con otros, habiendo emitido una opinión disidente que se inserta al final del tomo.
PETICIÓN DE RECONSIDERACIÓN DE SENTENCIA.
Resuelto octubre 14, 1912.
Reconsideración de Sentencia — Costas—Cuestiones Planteadas por Primera Vez en la Moción de Reconsideración.' — No procede la reconsideración de una sentencia por motivos alegados por primera vez en la moción de re-consideración y que no fueron alegados en términos precisos y claros en la designación de errores que el apelante, de acuerdo con los artículos 42 y 43 del reglamento de este tribunal, estaba en el deber de alegar para que este tribunal pudiera discutirlos y resolverlos.
Los hechos están expresados en la resolución del tribunal.. El promovente compareció en nombre propio.
resolución.
Esta Corte Suprema dictó sentencia en 26 de junio último, por la que entre otros pronunciamientos confirmó la orden de la corte inferior de 16 de marzo de 1911, que fijaba las costas que debía satisfacer el demandado Hernández Mena, y de esa parte de dicha sentencia pide Hernández Mena recon-sideración por el fundamento de que, habiendo sido conde-nado por la corte inferior al pago de sus propias costas y al de la mitad de las costas de la demandante, se incluyen en la orden confirmada partidas que no pueden comprenderse en el concepto de costas, invocando en su defensa la sentencia que pronunció esta corte el 29 de junio citado, en el caso de Santiago Veve v. El Municipio de Fajardo.
El motivo legal en que Hernández Mena basa la recon-sideración solicitada no fué alegado oportunamente ante *725esta Corte Suprema en términos precisos y claros, como debió hacerlo, exponiendo los errores en que fundaba su re-curso, según previenen los artículos 42 y 43 demuestro regla-mento, y por esa razón nos abstuvimos de discutirlo y resol-verlo en la forma en que boy se nos presenta. La alegación de Hernández Mena es nueva y tardía, y no habiendo sido sometida antes a nuestra consideración, hoy no puede ser reconsiderada.
Se deniega la moción de reconsideración.

Denegada la reconsideración.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf, del Toro y Aldrey.